



L3 TECHNOLOGIES, INC.


GLOBAL AMENDMENT TO
PERFORMANCE CASH AWARD AGREEMENTS


THIS GLOBAL AMENDMENT (this “Amendment”), dated as of July 25, 2018 (the
“Effective Time”), amends each outstanding Performance Cash Award Agreement
granted on or after February 16, 2016 (each, an “Award Agreement”) pursuant to
the L3 Technologies, Inc. Amended and Restated 2012 Cash Incentive Plan (the
“Plan”), and is entered into by L3 Technologies, Inc., a Delaware corporation
(the “Company”). Capitalized terms used herein without definition have the
meanings assigned to such terms under the applicable Award Agreement.


WHEREAS, Participants covered by the Award Agreements are eligible to earn a
specified cash award subject to the terms of the applicable Award Agreements;


WHEREAS, the Award Agreements currently provide that in the event of a Change in
Control while the underlying awards remain outstanding, (i) the Performance
Period will be deemed to terminate as of the Change in Control date, (ii) the
“Applicable Award Multiplier” for purposes of the awards shall be deemed to
equal 100% (subject to potential upward adjustment, if so determined by the
Committee in accordance with the Award Agreement), (iii) the Participant shall
receive payment, within 30 days following the Change in Control date, of a
pro-rata portion of the earned cash award based on the number of completed
months out of the entire (i.e., non-truncated) Performance Period (the “Original
Performance Period”) as of the Change in Control date (such portion, the
“Accelerated Portion”); and (iv) the remaining portion of the cash award covered
by the Award Agreement as of the Change in Control date other than the
Accelerated Portion (the “Remaining Portion”) will be forfeited as of the Change
in Control date; and


WHEREAS, the Committee wishes to amend the Award Agreements to provide each
Participant with an opportunity to earn the Remaining Portion following a Change
in Control, subject to the Participant’s continued employment through the last
day of the Original Performance Period (the “Original Vesting Date”), with
accelerated vesting following such Change in Control of (i) 100% of the
Remaining Portion, in the event of the Participant’s termination without Cause
or termination for “Good Reason” (as defined in the Company’s Amended and
Restated Change in Control Severance Plan) prior to the Original Vesting Date,
or (ii) a pro-rata portion of such Remaining Portion, in the event the
Participant suffers a Disability, or terminates employment due to death or
Retirement, prior to the Original Vesting Date;




1



--------------------------------------------------------------------------------





NOW, THEREFORE, the Company has caused each Award Agreement to be amended as
follows as of the Effective Time:


1.Following a Change in Control, the Remaining Portion covered by each Award
Agreement will continue to vest, subject to the Participant’s continued
employment through the Original Vesting Date, except as otherwise set forth in
Sections 2 and 3 of this Amendment. If the Remaining Portion vests pursuant to
the preceding sentence, it will be paid to the Participant in accordance with
the Award Agreement between January 1 and March 15 of the calendar year
following the Original Vesting Date.


2.In the event of the Participant’s termination of employment by the Company
without Cause or termination for Good Reason, in each case, following a Change
in Control and prior to the Original Vesting Date, 100% of the Remaining Portion
shall immediately vest and shall be paid to the Participant within 30 days
following such termination of employment.


3.In the event the Participant suffers a Disability, or terminates employment
due to death or Retirement, in each case, following a Change in Control and
prior to the Original Vesting Date, a pro-rata portion of the Remaining Portion
shall immediately vest and shall be paid to the Participant within 30 days
following such termination of employment, and the remainder of the Remaining
Portion shall be forfeited. The pro-rata portion that vests pursuant to the
preceding sentence shall be determined based on a fraction, the numerator of
which is the number of complete months during which the Participant remained
employed by the Company after the Change in Control date, and the denominator of
which is the total number of complete months from the Change in Control date
until the Original Vesting Date. For purposes of this Section 3, a “complete
month” shall refer to each full calendar month occurring between the Change in
Control date and the Original Vesting Date and shall also include any partial
calendar month during which the Change in Control occurs.


4.In the event of the Participant’s termination of employment with the Company
following a Change in Control for any reason other than as described in Sections
2 or 3 of this Amendment, any previously unvested portion of the Remaining
Portion shall be forfeited.


5.The provisions in this Amendment shall not limit the Committee’s ability to
determine to pay out any Remaining Portion on an accelerated basis in connection
with a Change in Control, in a manner that complies with Section 5(k) of the
Plan.




2



--------------------------------------------------------------------------------





6.All provisions of the Award Agreements that are not expressly amended by this
Amendment shall remain in full force and effect.


7.To the extent not preempted by the laws of the United States, the laws of the
State of New York shall be the controlling law in all matters related to this
Amendment without giving effect to the principles of conflicts of laws, and any
dispute arising out of, relating to or in connection with the Amendment shall be
subject to the same dispute resolution procedures as provided for in the
applicable Award Agreement with respect to any dispute thereunder or, if no such
procedures are provided for in any Award Agreement, as provided for in the Plan.




[Signature Page Follows]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has duly executed this Amendment as of the date
first set forth above.






                    
 
By: L3 TECHNOLOGIES, INC.
 
/s/ Christopher E. Kubasik
————————————————————
Christopher E. Kubasik
Chairman, Chief Executive Officer and President
 
 
 
/s/ Melanie M. Heitkamp
————————————————————
Melanie M. Heitkamp
Senior Vice President and Chief Human Resources Officer














